Dissenting Opinion by
Mr. Justice O’Brien:
I continue to adhere to the views expressed in my concurring and dissenting opinion in Commonwealth v. Patterson, 432 Pa. 76, 247 A. 2d 218 (1968). Moreover, this Court, without specific reference thereto, apparently adopted the views of that concurring and dissenting opinion in Commonwealth v. Herge, 436 Pa. 542, 260 A. 2d 787 (1970). I would reverse the judgment of sentence and remand the matter for a new degree-of-guilt hearing at which appellant would be afforded a Jackson-Denno hearing in which he would have proper opportunity to establish his claim that the confession used at the degree-of-guilt hearing was involuntary.